                                                                                             1   TROUTMAN SANDERS LLP
                                                                                                 Kevin F. Kieffer, Bar No. 192193
                                                                                             2   kevin.kieffer@troutman.com
                                                                                                 Ross Smith, Bar No. 204018
                                                                                             3   ross.smith@troutman.com
                                                                                                 5 Park Plaza, Suite 1400
                                                                                             4   Irvine, CA 92614-2545
                                                                                                 Telephone: 949.622.2700
                                                                                             5   Facsimile: 949.622.2739

                                                                                             6   Joseph A. Hinkhouse
                                                                                                 Colleen P. Sorenson
                                                                                             7   Michelle L. Goyke
                                                                                                 HINKHOUSE WILLIAMS WALSH LLP
                                                                                             8   180 North Stetson Avenue, Suite 3400
                                                                                                 Chicago, Illinois 60601
                                                                                             9   jhinkhouse@hww-law.com
                                                                                                 csorensen@hww-law.com
                                                                                            10   mgoyke@hww-law.com
                                                                                                 Telephone: 312.784.5400
                                                                                            11   Facsimile: 312.784.5499
T ROUTMAN S ANDERS LLP




                                                                                            12
                                                     I R V I N E , CA 9 2 6 1 4 - 2 5 4 5




                                                                                                 Attorneys for Plaintiff
                         5 PARK PLAZA
                                        SUITE 1400




                                                                                            13   NAVIGATORS SPECIALTY INSURANCE
                                                                                                 COMPANY
                                                                                            14
                                                                                                                               UNITED STATES DISTRICT COURT
                                                                                            15
                                                                                                                          NORTHERN DISTRICT OF CALIFORNIA
                                                                                            16

                                                                                            17
                                                                                                 NAVIGATORS SPECIALTY                       Case No. 4:19-cv-00255-HSG
                                                                                            18   INSURANCE COMPANY,
                                                                                                                                            ORDER GRANTING REQUEST TO
                                                                                            19                    Plaintiff,                APPEAR TELEPHONICALLY AT THE
                                                                                                                                            APRIL 23, 2019 CASE MANAGEMENT
                                                                                            20   v.                                         CONFERENCE BY PLAINTIFF
                                                                                                                                            NAVIGATORS’ CO-COUNSEL ROSS
                                                                                            21   DEPOMED, INC. n/k/a ASSERTIO               SMITH
                                                                                                 THERAPEUTICS, INC.,
                                                                                            22                                              Date: April 23, 2019
                                                                                                                  Defendant.                Time: 2:00 p.m.
                                                                                            23                                              Courtroom: 2, 4th Floor, 1301 Clay Street,
                                                                                                                                            Oakland, CA
                                                                                            24

                                                                                            25

                                                                                            26

                                                                                            27

                                                                                            28
                                                                                                                                                             ORDER GRANTING REQUEST TO APPEAR
                                                                                                                                                            TELEPHONICALLY AT THE 4.23.19 CMC BY
                                                                                                                                                                        PLAINTIFF’S CO-COUNSEL
                                                                                                                                                                               4:19-CV-00255-HSG
                                                                                             1                                                ORDER
                                                                                             2          Having considered the request to appear telephonically at the April 23, 2019 case
                                                                                             3   management conference by Plaintiff Navigator Specialty Insurance Company’s co-counsel Ross

                                                                                             4   Smith, the Court finds good cause exists to grant the request. Counsel shall contact CourtCall at
                                                                                                 (866) 582-6878 to make arrangements for the telephonic appearance.
                                                                                             5

                                                                                             6          IT IS SO ORDERED.

                                                                                             7

                                                                                             8   DATE: April 18, 2019                                  _________________________________
                                                                                             9                                                         Hon. Haywood S. Gilliam, Jr.
                                                                                                                                                       United States District Judge
                                                                                            10

                                                                                            11
T ROUTMAN S ANDERS LLP




                                                                                            12
                                                     I R V I N E , CA 9 2 6 1 4 - 2 5 4 5
                         5 PARK PLAZA
                                        SUITE 1400




                                                                                            13

                                                                                            14

                                                                                            15

                                                                                            16

                                                                                            17

                                                                                            18

                                                                                            19

                                                                                            20

                                                                                            21

                                                                                            22

                                                                                            23

                                                                                            24

                                                                                            25

                                                                                            26

                                                                                            27

                                                                                            28
                                                                                                                                                                   ORDER GRANTING REQUEST TO APPEAR
                                                                                                                                                                  TELEPHONICALLY AT THE 4.23.19 CMC BY
                                                                                                                                                - 2-                          PLAINTIFF’S CO-COUNSEL
                                                                                                                                                                                     4:19-CV-00255-HSG
